Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed June 29, 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 1) the applicant has not made a statement that it contains no new matter and 2) a marked-up cop of the substitute specification has not been supplied.
Further, a cursory review of the substitute specification reveals that the proposed substitute specification appears to contain large amounts of details for the claimed invention that are not supported by the originally filed specification.  For example, the substitute specification describes the prior art and differences between the prior art and the instant invention that are not supported by the originally filed specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. Note the format of the claims in the patent(s) cited.
Claim 4 is indefinite as it is unclear if the claim is a method or apparatus claim.  Claim 4 appears to define a method for providing a solution but the claim also defines the apparatus.  Further, the method steps are not clearly presented.  Thus, the scope of the claim is unclear.  The claim does not clearly present the structure of the invention in a complete operative device.  The claim contains language directed to the intended use of the invention without clearly defining the structure of the invention.  
In claim 4, lines 3, the language “the puzzle map/key” lacks a proper antecedent basis.  In line 5, the language “the puzzle” lacks a proper antecedent basis.  The language “it” and “its” used throughout the claims should be replaced with the structure to which it refers.  The language “the numbers or symbols inscribed on the bottom-sides of the puzzle pieces” on lines 9 and 10 lacks a proper antecedent basis.  On line 18, the language “the unique number or symbol” lacks a proper antecedent basis.  Although the claim defines a number or symbol, a unique number or symbol is not set forth.  The language “the preferred embodiment” and “this embodiment” on lines 3 and 23, should be replaced with the structure to which it refers.  The language “the regular puzzle completion process” is unclear in referring to a particular process for the puzzle.  On lines 33 and 34, the language “for every jigsaw puzzle for which it is intended” is unclear in defining a jigsaw puzzle that is associated with the map/key.  On lines 34 and 35, the language “or through any other mediums” is indefinite in setting forth other mediums for the sale of the map/key.  On line 36, the language “three examples of simple puzzles” is unclear in setting forth structure for the map/key.  On lines 38 and 39 and 42, the language “applicable to two-dimensional jigsaw puzzles of any number of pieces, shapes, shape arrangements, and materials” and “jigsaw puzzles of various sizes and complexity” is indefinite in clearly defining jigsaw puzzles that the map/key may be used with.  Lines 45-49 are indefinite in setting forth further structure for the claim and should be deleted.  
Claim 5 is indefinite as it is unclear if the claim is a method or apparatus claim.  Claim 5 appears to define a method for providing a solution but the claim also defines the apparatus.  Thus, the scope of the claim is unclear.  The claim does not clearly present the structure of the invention in a complete operative device.  The claim contains language directed to the intended use of the invention without clearly defining the structure of the invention.  If the claim is a method of producing the puzzle map/key, the steps for producing this puzzle map/key are not clearly recited.  
In claim 5, line 5, the language “the preferred embodiment” is unclear in setting forth the structure of the invention and should be replaced with the structure to which it refers.  In lines 14 and 15, the language “the back-of-the-puzzle grid apparatus” is unclear in defining a particular structure for the puzzle.  Lines 17-21 are unclear in defining further structure or method steps for the puzzle.  In lines 33-35, the language is unclear in defining a particular size for the puzzle.  Lines 40-46 are unclear in defining further structure or method steps for the puzzle.  
In claim 6, line 2, the language “the Puzzle Map/key” lacks a proper antecedent basis.  In line 4, the language “the puzzle” lacks a proper antecedent basis.  In line 8, the language “as herein presented” is unclear in referring to particular method steps.  In lines 9 and 10 the language “the back-of-the-puzzle plane” lacks a proper antecedent basis.  In claims 12 and 13, the language “for its unique use as a key component in the creating of a puzzle map/key” is unclear in referring to a particular use of the key component.  In lines 19-23, the scope of the language is unclear in referring to particular puzzles that can be produced by a die or pattern.  In lines 24-28, the improvement that accomplishes the functions “as presented herein” is unclear.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mucci (US 2005/0167913) in view of Kanbar (4,298,200).  Regarding claims 4-6, Mucci discloses a jigsaw puzzle construction (10) comprising a plurality of puzzle pieces (14) that interconnect to form a completed puzzle.  Further, each of the puzzle pieces include indicia on their rear surfaces (16) arranged in a numerical fashion.  Note paragraph [0024].  The numbers (18) on the rear assist the user in constructing the puzzle.  Note Figure 1 showing the numerical indicia defining a grid on the back of the puzzle.  However, Mucci lacks the teaching for the puzzle map/key that shows the solution for the puzzle pieces including the numerical indicia on the puzzle pieces.  Kanbar reveals that it is known in the art of puzzles to provide a document that shows the correct solution by proper placement of the puzzle pieces.  Note Figure 6 and column 3, line 66 through column 4, line 2.  Given Kanbar’s teaching for providing a solution document, it would have been obvious to one of ordinary skill in the art to provide the puzzle of Mucci with a solution document in order to provide the user with a solution if they become stuck solving the puzzle.  It would have been obvious to one of ordinary skill in the art to form the image as a mirror image in order to assist the user in the correct placement of the puzzle pieces.  
It is also noted that the indicia applied to the document as a puzzle map/key relies on the meaning and information conveyed by the printed matter on the document.  Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).” Here, the product (i.e., the document) merely serves as a support for the printed matter and thus, no functional relationship exists with the printed matter. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the mirror image of the numerical grid) and the product (i.e., the document) do not depend upon each other and the product merely serves a support and display for the printed matter. Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the indicia to be a mirror image of the puzzle pieces is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Mucci in view of Kanbar. Mucci teaches that it is known in the art of jigsaw puzzles to provide first and second sets of indicia on the substrate such that a numerical grid is created on the second side of the puzzle pieces.  Kanbar teaches that it is known in the art of puzzles to provide a solution on a substrate for facilitating solving of the puzzle.  To combine the teachings to provide a mirror image of the numerical grid on the document does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of the combination.
Thus, any differences in indicia between the claimed invention and the teachings of the combination of Mucci in view of Kanbar reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the puzzle solution as taught by the combination of Mucci in view of Kanbar with alternative indicia such as recited in order to provide a solution for the user.
Regarding claim 5, note the rejection of claim 4 as these claims appear to recite substantially similar limitations.  It is noted that the combination of Mucci in view of Kanbar as stated above teaches the combination of a plurality of puzzle pieces having a numerical grid on the rear surfaces and a document solution identifying the grid.  
Regarding claim 6, note the rejection of claim 4 as these claims appear to recite substantially similar claim limitations.  
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. Regarding the applicant’s remarks filed in the substitute specification on Mucci, the applicant contends that Mucci does not teach a separate map document that aids in the solution of the puzzle.  The applicant contends that Mucci provides a jigsaw puzzle with a numerical grid on the rear surfaces of the pieces but lacks the teaching for the solution document as recited.  However, this argument is not persuasive as the rejection of claims 4-6 is now over the combination of Mucci in view of Kanbar where Kanbar teaches that it is well known in the art of puzzles to provide a solution document for assisting the user.  It would have been obvious to one of ordinary skill in the art to provide the puzzle of Mucci with a solution document identifying the numerical grid in order to assist the user to solve the puzzle.  Further, it is noted that the solution document of the instant invention relies on the indicia on the document and the meaning and information conveyed by the document. Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).” Here, the product (i.e., the document) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the mirror image of the numerical grid) and the product (i.e., the document) do not depend upon each other and the product merely serves a support and display for the printed matter. Thus, a functional relationship between the printed matter and puzzle pieces does not exist and the limitation for the indicia to be a mirror image of the puzzle pieces is not accorded patentable weight.  
It is noted that Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  It is noted that these remarks should not be included in the substitute specification.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711